                                                                                FILED
      Case 2:20-cr-00587-FMO Document 1 Filed 11/20/20 Page 1 of 6 Page ID #:1
                                                                      CLERK, U.S. DISTRICT COURT



                                                                       11/20/20

                                                                              DM
                                                                    CENTRAL DISTRICT OF CALIFORNIA
                                                                      BY: ___________________ DEPUTY




1

2

3

4

5

6

7

8                           UNITED STATES DISTRICT COURT
9                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,             CR No. 2:20-cr-00587-FMO
11
               Plaintiff,                  I N F O R M A T I O N
12
                    v.                     [18 U.S.C. § 1341: Mail Fraud]
13
     BONIFACIO JASTILANA MARINAS,
14
               Defendant.
15

16

17        The United States Attorney charges:
18                           [18 U.S.C. §§ 1341, 2(b)]
19   A.   INTRODUCTORY ALLEGATIONS
20        At times relevant to this Information:
21        1.   Defendant BONIFACIO JASTILANA MARINAS was a resident of San
22   Dimas, California, within the Central District of California.
23        2.   California’s Employment Development Department (“EDD”) was
24   the administrator of the unemployment insurance (“UI”) benefits
25   program for the State of California.
26        3.   On March 13, 2020, the President of the United States
27   declared COVID-19 an emergency under the Robert T. Stafford Disaster
28
      Case 2:20-cr-00587-FMO Document 1 Filed 11/20/20 Page 2 of 6 Page ID #:2




1    Relief and Emergency Assistance Act.       As a result, Congress passed

2    the Coronavirus Aid, Relief, and Economic Security Act (“CARES Act”),

3    which the President signed into law on March 27, 2020.          The CARES Act

4    provided over $2 trillion in economic relief protections to the

5    American people from the public health and economic impacts of COVID-

6    19.

7          4.     Prior to the enactment of the CARES Act, to be eligible for

8    UI benefits administered by EDD, a person had to have been employed

9    and worked in California and received at least a certain amount of

10   wages from an employer in the 18 months preceding his/her UI benefits

11   claim.     Because of this requirement, self-employed workers,

12   independent contractors, and employees with insufficient earnings

13   were not eligible to receive regular UI benefits.

14         5.     The CARES Act established a new program –- Pandemic

15   Unemployment Assistance (“PUA”) -- to provide unemployment benefits

16   during the COVID-19 pandemic to people who did not qualify for

17   regular UI benefits, including business owners, self-employed

18   workers, independent contractors, and those with a limited work

19   history, who were out of business or had significantly reduced their

20   services as a direct result of the pandemic.        UI benefits provided

21   under the PUA program were sometimes referred to as PUA benefits.

22         6.     Under the PUA provisions of the CARES Act, a person who was

23   a business owner, self-employed worker, independent contractor, or

24   gig worker could qualify for PUA benefits administered by EDD if

25   he/she previously performed such work in California and was

26   unemployed, partially unemployed, unable to work, or unavailable to

27   work due to a COVID-19-related reason.

28
                                         2
      Case 2:20-cr-00587-FMO Document 1 Filed 11/20/20 Page 3 of 6 Page ID #:3




1         7.    Persons applying for PUA benefits did not need to submit

2    any supporting documents to EDD with their applications.          Claimants

3    entered their total income for the 2019 calendar year on the

4    application.   The stated income was used to pay the minimum benefits

5    of $167 per week.    EDD could request documentation to provide proof

6    of the stated income.

7         8.    A PUA claimant was required to answer various questions to

8    establish his/her eligibility for PUA benefits.         The claimant was

9    required to provide his/her name, Social Security Number, and mailing

10   address.   The claimant was also required to identify a qualifying

11   occupational status and COVID-19 related reason for being out of

12   work.

13        9.    After it accepted a UI benefits claim, including a claim

14   submitted pursuant to the PUA program, EDD typically deposited UI

15   funds every two weeks to an Electronic Bill Payment (“EBP”) debit

16   card administered by Bank of America (“BofA”), which the claimant

17   could use to pay for his/her expenses.       The EBP debit card was mailed

18   via the United States Postal Service to the claimant at the address

19   the claimant provided on his/her UI benefits application.

20   B.   THE SCHEME TO DEFRAUD

21        10.   Beginning no later than April 2020 and continuing through

22   at least August 2020, in Los Angeles County, within the Central

23   District of California, and elsewhere, defendant MARINAS knowingly

24   and with the intent to defraud, devised, participated in, and

25   executed a scheme to defraud EDD and the United States Treasury as to

26   material matters, and to obtain money and property from EDD and the

27   United States Treasury, namely, UI benefits, including PUA benefits,

28
                                         3
      Case 2:20-cr-00587-FMO Document 1 Filed 11/20/20 Page 4 of 6 Page ID #:4




1    by means of material false and fraudulent pretenses, representations,

2    and promises, and the concealment of material facts.

3         11.   The fraudulent scheme operated, in substance, as follows:

4               a.   Defendant MARINAS filed and caused to be filed with

5    EDD fraudulent applications for UI benefits that falsely stated and

6    represented that the named claimants were self-employed real estate

7    agents who had been negatively affected by the COVID-19 pandemic,

8    thereby triggering eligibility for UI benefits under the PUA

9    provision of the CARES Act.

10              b.   Defendant MARINAS would falsely state and represent,

11   and cause to be falsely stated and represented, on the UI benefits

12   applications that were submitted to EDD, that the named claimants

13   resided and worked as real estate agents in Los Angeles County,

14   within the Central District of California.

15              c.   To the contrary, and as defendant MARINAS then knew,

16   many of the persons named as claimants on the applications defendant

17   MARINAS filed and caused to be filed had no residential history in

18   Los Angeles County or, indeed, anywhere in the State of California,

19   but rather resided in Saipan or the Philippines; had no employment

20   history in Los Angeles County or anywhere in the State of California;

21   and were not registered with California as real estate agents.

22              d.   By falsely stating that the named claimants had worked

23   in the State of California, defendant MARINAS falsely represented and

24   caused to be falsely represented that the named claimants were

25   eligible for UI benefits administered by EDD when, as defendant

26   MARINAS then knew, they were not eligible for such benefits.

27

28
                                         4
      Case 2:20-cr-00587-FMO Document 1 Filed 11/20/20 Page 5 of 6 Page ID #:5




1                e.   As a result of the fraudulent UI benefits applications

2    that defendant MARINAS filed and caused to be filed, EDD authorized

3    BofA to issue EBP cards in the names of the named claimants.

4                f.   To ensure that he received the UI benefits that were

5    paid as a result of the fraudulent applications, defendant MARINAS

6    listed and caused to be listed on the applications for the UI

7    benefits his home address as the address for each of the named

8    claimants.    Defendant MARINAS knew that, by doing so, defendant

9    MARINAS would cause BofA to mail the EBP debit cards issued to the

10   named claimants to defendant MARINAS’s home address, thereby enabling

11   defendant MARINAS to take possession of the EBP debit cards.

12               g.   After defendant MARINAS received the EBP cards issued

13   as a result of the fraudulent UI benefits applications that he

14   submitted and caused to be submitted to EDD, defendant MARINAS took

15   possession of the UI benefits loaded onto the debit cards by, among

16   other methods, using the debit cards and causing the debit cards to

17   be used to make cash withdrawals at Automated Teller Machines.

18         12.   Through this scheme, defendant MARINAS caused at least

19   approximately 85 fraudulent applications for PUA benefits to be filed

20   with EDD resulting in losses to EDD and the United States Treasury of

21   at least approximately $516,244.

22   ///

23   ///

24   ///

25

26

27

28
                                         5
      Case 2:20-cr-00587-FMO Document 1 Filed 11/20/20 Page 6 of 6 Page ID #:6




1    C.   USE OF THE MAILS

2         13.   On or about May 18, 2020, within the Central District of

3    California and elsewhere, defendant MARINAS, for the purpose of

4    executing and attempting to execute the above-described scheme to

5    defraud, willfully caused an envelope containing an EBP debit card

6    for an account in the name of J.R.T. to be to be sent and delivered

7    by the United States Postal Service, according to the directions

8    thereon, namely, from BofA to defendant MARINAS’s home address in San

9    Dimas, California.

10
                                             NICOLA T. HANNA
11                                           United States Attorney
12

13
                                             BRANDON D. FOX
14                                           Assistant United States Attorney
                                             Chief, Criminal Division
15
                                             RANEE A. KATZENSTEIN
16                                           Assistant United States Attorney
                                             Chief, Major Frauds Section
17

18
19

20

21

22

23

24

25

26

27

28
                                         6
